Citation Nr: 0325947	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  99-20 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1969.  

These matters come to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision, in which the RO increased 
the disability rating for PTSD from 10 to 30 percent.  The 
veteran perfected an appeal of the denial of a disability 
rating in excess of 30 percent.

In a November 1999 rating decision the RO increased the 
rating for PTSD from 30 to 50 percent effective March 1, 
1999, then increased it to 100 percent effective April 28, 
1999, and then decreased it to 50 percent effective July 1, 
1999.  The veteran has not withdrawn his appeal, and contends 
that a total rating is warranted.  The Board finds, 
therefore, that the issue of entitlement to an increased 
rating for PTSD remains in contention.

The veteran also contends that he is unemployable due to the 
severity of PTSD, and has presented medical evidence in 
support of that assertion.  The Board finds, therefore, that 
his claim for an increased rating incorporates the issue of 
entitlement to a total rating based on individual 
unemployability.  Roberson v. Principi, No. 00-7009, slip op. 
at 11 (Fed. Cir. May 29, 2001); 38 C.F.R. § 4.16 (2003).


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.

At a personal hearing in May 2001, the veteran testified that 
he receives all of his psychiatric treatment at the VA 
Medical Center (VAMC) in Augusta, Georgia.  The RO should 
contact the Augusta VAMC and request all the veteran's 
treatment records dated from July 2002 to the present.

The veteran's last VA psychiatric examination was in December 
2002.  The Board finds that the veteran should be afforded a 
current VA PTSD examination in order to determine the nature 
and severity of his service-connected PTSD.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The VA has a duty to assist the veteran in completing his 
claim.  In view of the foregoing, the case is remanded for 
the following:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.
 
2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or private who have treated him for a 
psychiatric disorder since December 
2002.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records, including those from 
the VAMC in Augusta dated July 2002 to 
the present.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  After the above-mentioned 
development has been accomplished, the 
RO should schedule the veteran to 
undergo a comprehensive VA examination 
by a psychiatrist to determine the 
nature and severity of his service-
connected PTSD.  All indicated tests and 
studies, including a psychological 
evaluation, if necessary, are to be 
performed.  The claims folder is to be 
made available to the psychiatrist prior 
to examination for use in the study of 
the case, and a notation to the effect 
that this record review took place 
should be included in the examination 
report.  All clinical findings should be 
reported in detail.  In reporting such 
findings, the examiner should 
specifically address the criteria for 
evaluating service-connected PTSD as to 
the effect it has on the veteran's 
occupational and social impairment.  The 
examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD.  An assessment of impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment also should be provided.  The 
examination report should include all 
examination results along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record, and should be 
associated with the other evidence on 
file in the veteran's claims folder.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO should review all evidence 
received since the issuance of the 
statement of the case.  If the issue 
remains denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




